___________

                                     No. 96-1644
                                     ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   District of Minnesota.
                                          *
John Raymond Logergren,                   *         [UNPUBLISHED]
                                          *
              Appellant.                  *


                                     ___________

                        Submitted:   June 5, 1996

                            Filed:   June 11, 1996
                                     ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     John Raymond Logergren appeals from the district court1 order denying
his motion to dismiss the probation department's petition to revoke his
supervised release.        After careful review of the parties' briefs and the
record, we affirm the judgment of the district court.        See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




       1
       The Honorable James M. Rosenbaum, United States District
Judge for the District of Minnesota.